DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a “moving latch”.  The disclosed latch appears to be a flange extending from the moving tube.  Latches are usually an element of a fastening assembly that positively connects two parts.  It is not clear what is encompassed by the term latch as it is used in the current disclosure and claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshimizu et al (US# 2018/0201247).
Regarding claim 1, Koshimizu et al disclose all the limitations of the instant claims including; a pedal 11;  a master cylinder unit 26/46/47 comprising a cylinder 26 configured to store hydraulic pressure therein, and a piston 46 and/or 47 configured to be moved according to a pedal force applied by the pedal to generate the hydraulic pressure and provide a restoring force;  and a pedal force adjustment unit 27  operatively connected to the master cylinder unit 26/46/47 and configured to adjust the pedal force of the pedal by the hydraulic pressure.   [0020]
 	Regarding claim 2, the pedal force adjustment unit 27 comprises: an adjustment cylinder section 33 communicating with the cylinder 26; an adjustment fixing section 191 fixedly installed to an end of the adjustment cylinder section; an adjustment damper section 127 supported by the adjustment fixing section and configured to adjust the hydraulic pressure; and an adjusting moving section 126 supported by the adjustment damper section and operatively connected to the piston 47. 
	Regarding clam 3, the adjustment fixing section comprises: a fixing support 191 supported at the end of the adjustment cylinder section; and a fixing insert 233 extending from the fixing support and insertable into the adjustment moving section 126. 

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 117 264.
Regarding claim 1, DE ‘264 disclose all the limitations of the instant claims including; a pedal [0048];  a master cylinder unit 1 comprising a cylinder 3 configured to store hydraulic pressure therein, and a piston 29 and/or 5 configured to be moved according to a pedal force applied by the pedal to 
 	Regarding claim 2, the pedal force adjustment unit comprises: an adjustment cylinder section (portion of the cylinder 3 having 27) communicating with the cylinder (portion of the cylinder 3 having piston 5); an adjustment fixing section (29 and/or the unlabeled end plate) fixedly installed to an end of the adjustment cylinder section; an adjustment damper section 45 and/or 47 supported by the adjustment fixing section and configured to adjust the hydraulic pressure; and an adjusting moving section 49/53 supported by the adjustment damper section and operatively connected to the piston 5. 
	Regarding clam 3, the adjustment fixing section comprises: a fixing support (unlabeled plate and/or 29) supported at the end of the adjustment cylinder section; and a fixing insert extending from the fixing support and insertable into the adjustment moving section 49. 
	Regarding claim 9, the adjustment moving section comprises: a moving plate 53 supporting the piston 5;  a moving tube 342 extending from the moving plate such that the adjustment fixing section and the adjustment damper section are inserted into the moving tube;  and a moving protrusion 434 protruding from the moving plate and insertable into the adjustment damper section 47. 
	Regarding claim 10, the adjustment moving section further comprises: a moving latch extending outward from the moving tube;  and a moving spring disposed between the moving latch and the adjustment fixing section and configured to provide a restoring force to the moving latch.  Note the annotated figure below.  

    PNG
    media_image1.png
    779
    1680
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK